

116 S4631 IS: Hong Kong Refugee Protection Act
U.S. Senate
2020-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4631IN THE SENATE OF THE UNITED STATESSeptember 21, 2020Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo temporarily suspend the diversity visa program, to designate residents of the Hong Kong Special Administrative Region as Priority 2 refugees of special humanitarian concern, to provide special visas to highly-qualified residents of Hong Kong, and for other purposes.1.Short titleThis Act may be cited as the Hong Kong Refugee Protection Act.2.Temporary suspension of Diversity Visa ProgramNotwithstanding sections 201(e) and 203(c) of the Immigration and Nationality Act (8 U.S.C. 1151(e) and 1153(c)), the worldwide level of diversity immigrants for each of the fiscal years 2021 through 2025 shall be zero. 3.Designation of certain residents of Hong Kong as Priority 2 refugees(a)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security, shall designate, as Priority 2 refugees of special humanitarian concern, the following categories of aliens:(1)Individuals who are residents of the Hong Kong Special Administrative Region who suffered persecution, or have a well-founded fear of persecution, on account of their peaceful expression of political opinions or peaceful participation in political activities or associations.(2)Individuals who have been formally charged, detained, or convicted on account of their peaceful actions as described in section 206(b)(2) of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5726).(3)The spouses, children, and parents (as such terms are defined in subsections (a) and (b) of section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)) of individuals described in paragraph (1) or (2), except such parents who are citizens of a country other than the People's Republic of China. (b)Processing of Hong Kong refugeesThe processing of individuals described in subsection (a) for classification as refugees may occur in Hong Kong or in a third country.(c)Eligibility for admission as refugeesAn alien may not be denied the opportunity to apply for admission as a refugee under this section primarily because such alien—(1)qualifies as an immediate relative of a citizen of the United States; or(2)is eligible for admission to the United States under any other immigrant classification.(d)Facilitation of admissionsAn applicant for admission to the United States from the Hong Kong Special Administrative Region may not be denied primarily on the basis of a politically motivated arrest, detention, or other adverse government action taken against such applicant as a result of the participation by such applicant in protest activities.(e)Authorization of additional refugee admissionsIf the number of refugees admitted under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) in a fiscal year is equal to the number of refugees authorized to be admitted under such section, as amended by section 6, 25,000 additional aliens described in subsection (a) may be provided refugee status under this section. (f)Reporting requirements(1)In generalNot later than 180 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of State and the Secretary of Homeland Security shall submit a report on the matters described in paragraph (2) to—(A)the Committee on the Judiciary of the Senate;(B)the Committee on Foreign Relations of the Senate;(C)the Committee on the Judiciary of the House of Representatives; and (D)the Committee on Foreign Affairs of the House of Representatives.(2)Matters to be includedEach report required under paragraph (1) shall include—(A)the total number of applications that are pending at the end of the reporting period;(B)the average wait-times for all applicants who are currently pending—(i)employment verification;(ii)a prescreening interview with a resettlement support center;(iii)an interview with U.S. Citizenship and Immigration Services; and(iv)the completion of security checks; and(C)the number of denials of applications for refugee status, disaggregated by the reason for each such denial.(3)FormEach report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(4)Public reportsThe Secretary of State shall make each report submitted under this subsection available to the public on the internet website of the Department of State.(g)Satisfaction of other requirementsAliens granted status under this section as Priority 2 refugees of special humanitarian concern under the refugee resettlement priority system shall be considered to satisfy the requirements under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) for admission to the United States.4.Waiver of immigrant status presumption(a)In generalThe presumption under the first sentence of section 214(b) (8 U.S.C. 1184(b)) that every alien is an immigrant until the alien establishes that the alien is entitled to nonimmigrant status shall not apply to an alien described in subsection (b).(b)Alien described(1)In generalAn alien described in this paragraph is an alien who—(A)on June 30, 2020, is a resident of the Hong Kong Special Administrative Region; (B)is seeking entry to the United States to apply for asylum under section 208 of the Immigration and Nationality Act (8 U.S.C. 1158); and(C)(i)had a leadership role in civil society organizations supportive of the protests in 2019 and 2020 relating to the Hong Kong extradition bill and the encroachment on the autonomy of Hong Kong by the People’s Republic of China;(ii)had an organizing role for such protests;(iii)acted as a first aid responder for such protests;(iv)suffered harm while covering such protests as a journalist;(v)provided paid or pro-bono legal services to 1 or more individuals arrested for participating in such protests; or(vi)during the period beginning on June 9, 2019, and ending on June 30, 2020, was formally charged, detained, or convicted for his or her participation in such protests. (2)ExclusionAn alien described in this paragraph does not include any alien who is a citizen of a country other than the People's Republic of China.5.Refugee and asylum determinations under the Immigration and Nationality Act(a)Persecution on account of political opinion(1)In generalFor purposes of refugee determinations under this Act in accordance with section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), an individual whose citizenship, nationality, or residency is revoked for having submitted to any United States Government agency a nonfrivolous application for refugee status, asylum, or any other immigration benefit under the immigration laws (as defined in section 101(a) of that Act (8 U.S.C. 1101(a))) shall be considered to have suffered persecution on account of political opinion.(2)Nationals of the People's Republic of ChinaFor purposes of refugee determinations under this Act in accordance with section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), a national of the People's Republic of China whose residency in the Hong Kong Special Administrative region, or any other area within the jurisdiction of the People's Republic of China, as determined by the Secretary of State, is revoked for having submitted to any United States Government agency a nonfrivolous application for refugee status, asylum, or any other immigration benefit under the immigration laws shall be considered to have suffered persecution on account of political opinion.(b)Changed circumstancesFor purposes of asylum determinations under this Act in accordance with section 208 of the Immigration and Nationality Act (8 U.S.C. 1158), the revocation of the citizenship, nationality, or residency of an individual for having submitted to any United States Government agency a nonfrivolous application for refugee status, asylum, or any other immigration benefit under the immigration laws shall be considered to be a changed circumstance under subsection (a)(2)(D) of that section. 6.Annual admission of refugeesSection 207 of the Immigration and Nationality Act (8 U.S.C. 1157) is amended—(1)by striking subsections (a), (b), and (e);(2)by redesignating subsections (c), (d), and (f) as subsections (b), (c), and (d), respectively;(3)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security;(4)in subsection (b), as redesignated, by striking subsections (a) and (b) and inserting subsection (a);(5)in subsection (c), as redesignated—(A)in paragraph (1), by striking the paragraph enumerator; and(B)by striking paragraphs (2) and (3); and(6)by inserting before subsection (b), as redesignated, the following:(a)Maximum number of admissions(1)In generalThe number of refugees who may be admitted under this section in any fiscal year may not exceed 50,000.(2)AsyleesThe President shall annually enumerate the number of aliens who were granted asylum in the previous fiscal year..7.Special visas for highly-qualified residents of Hong Kong(a)In generalNotwithstanding any other provision of law, the Secretary of Homeland Security, in collaboration with the Secretary of State, shall establish a pilot program through which up to 30,000 points-based immigration visas shall be made available each fiscal year during fiscal years 2021 through 2025 for eligible Hong Kong residents based on the points system set forth in subsection (b).(b)Immigration points system for Hong Kong residents(1)DefinitionsIn this section:(A)Eligible hong kong residentThe term eligible Hong Kong resident means an individual who—(i)(I)was a resident of the Hong Kong Special Administrative Region on June 30, 2018; or(II)has been a resident of the Hong Kong Special Administrative Region during the entire 60-day period ending on the date on which he or she applies for a visa under this section; (ii)is a citizen of the People’s Republic of China; and(iii)is not a citizen of any other country.(B)English language proficiency testThe term English language proficiency test means—(i)the International English Language Testing System (IELTS), as administered by a partnership between the British Council, IDP Education, and Cambridge English Language Assessment;(ii)the Test of English as a Foreign Language (TOEFL), as administered by the Educational Testing Service; or(iii)any other test to measure English proficiency that has been approved by the Director of U.S. Citizenship and Immigration Services for purposes of paragraph (5) that meets the standards of English language ability measurement and anti-fraud integrity set by the IELTS or the TOEFL.(C)English language proficiency test ranking(i)In generalSubject to clause (ii), the term English language proficiency test ranking means the decile rank of the applicant’s English language proficiency test score, when compared with all of the other people who took the same test during the same period.(ii)AdjustmentThe Commissioner of U.S. Citizenship and Immigration Services, in consultation with the Secretary of Education, may adjust the decile rank of an applicant’s English language proficiency test score if the number of people taking such test is too small or unusually skewed to make such decile rank inconsistent with the decile rank the applicant would have received if he or she had taken the IELTS or TOEFL.(D)High schoolThe term high school has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(E)IELTSThe term IELTS means the International English Language Testing System.(F)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(G)Professional degreeThe term professional degree includes—(i)Master's of Business Administration;(ii)Doctor of Jurisprudence; and(iii)Doctor of Medicine.(H)STEMThe term STEM means the academic discipline of science, technology, engineering, or mathematics.(I)TOEFLThe term TOEFL means the Test of English as a Foreign Language.(2)In generalAn eligible Hong Kong resident may submit an application for placement in the eligible applicant pool under subsection (c) if the applicant has accrued a total of 30 points under this subsection.(3)Age(A)In generalAn applicant may accrue points for age under this paragraph based on the age of the applicant on the date on which the applicant submits an application under subsection (c).(B)Ages 0 through 17An alien who has not reached 18 years of age may not submit an application under subsection (c).(C)Ages 18 through 21An applicant who is at least 18 years of age and younger than 22 years of age shall accrue 6 points.(D)Ages 22 through 25An applicant who is at least 22 years of age and younger than 26 years of age shall accrue 8 points.(E)Ages 26 through 30An applicant who is at least 26 years of age and younger than 31 years of age shall accrue 10 points.(F)Ages 31 through 35An applicant who is at least 31 years of age and younger than 36 years of age shall accrue 8 points.(G)Ages 36 through 40An applicant who is at least 36 years of age and younger than 41 years of age shall accrue 6 points.(H)Ages 41 through 45An applicant who is at least 41 years of age and younger than 46 years of age shall accrue 4 points.(I)Ages 46 through 50An applicant who is at least 46 years of age and younger than 51 years of age shall accrue 2 points.(J)Age 51 and olderAn applicant who is at least 51 years of age may submit an application under subsection (c), but shall not accrue any points on account of age.(4)Education(A)In generalAn applicant may only accrue points for educational attainment under this subsection based on the highest degree obtained by the applicant as of the date on which the applicant submits an application under subsection (c).(B)United states or foreign high school degreeAn applicant whose highest degree is a diploma from a high school in the United States, or the foreign equivalent of such a degree, as determined by the Secretary of Education, shall accrue 1 point.(C)Foreign bachelor’s degreeAn applicant who has received the foreign equivalent of a bachelor’s degree from an institution of higher education, as determined by the Secretary of Education, but has not received a degree described in subparagraphs (E) through (H), shall accrue 5 points.(D)United states bachelor’s degreeAn applicant who has received a bachelor’s degree from an institution of higher education, but has not received a degree described in subparagraphs (E) through (H), shall accrue 6 points.(E)Foreign master’s degree in STEMAn applicant whose highest degree is a master’s degree in STEM from a foreign college or university, approved by the Secretary of Education, shall accrue 7 points.(F)United states master’s degree in STEMAn applicant whose highest degree is a master’s degree in STEM from an institution of higher education shall accrue 8 points.(G)Foreign professional degree or doctorate degree in STEMAn applicant whose highest degree is a foreign professional degree or a doctorate degree in STEM, approved by the Secretary of Education, shall accrue 10 points.(H)United States professional degree or doctorate degree in STEMAn applicant whose highest degree is a United States professional degree or a doctorate degree in STEM from an institution of higher education shall accrue 13 points.(I)Approved foreign educational institutions and degreesThe Director of U.S. Citizenship and Immigration Services, in cooperation with the Secretary of Education, shall maintain and regularly update a list of foreign educational institutions and degrees that meet accreditation standards equivalent to those recognized by major United States accrediting agencies and are approved for the purpose of accruing points under this paragraph.(5)English language proficiency(A)In generalAn applicant may accrue points for English language proficiency in accordance with this subsection based on the highest English language assessment test ranking of the applicant as of the date on which the applicant submits an application under subsection (c).(B)1st through 5th decilesAn applicant whose English language proficiency test score is lower than the 6th decile rank shall not accrue any points under this paragraph.(C)6th and 7th decilesAn applicant whose English language proficiency test score is in the 6th or 7th decile ranks shall accrue 6 points.(D)8th decileAn applicant whose English language proficiency test score is in the 8th decile rank shall accrue 10 points.(E)9th decileAn applicant whose English language proficiency test score is in the 9th decile rank shall accrue 11 points.(F)10th decileAn applicant whose English language proficiency test score is in the 10th decile rank shall accrue 12 points.(6)Extraordinary achievementAn applicant may accrue, for extraordinary achievement under this paragraph—(A)25 points if the applicant is a Nobel Laureate or has received comparable recognition in a field of scientific or social scientific study, as determined by the Director of U.S. Citizenship and Immigration Services; and(B)15 points if the applicant, during the 8-year period immediately preceding the submission of an application under subsection (c), earned an individual Olympic medal or placed first in an international sporting event in which the majority of the best athletes in an Olympic sport were represented, as determined by the Director of U.S. Citizenship and Immigration Services.(7)Job offer(A)In generalAn applicant may accrue, for highly compensated employment under this paragraph—(i)5 points if the annual salary being offered by the applicant’s prospective employer is—(I)at least 150 percent of the median household income in the State in which the applicant will be employed, as determined by the Secretary of Labor; and (II)less than 200 percent of such median household income;(ii)8 points if the annual salary being offered by the applicant’s prospective employer is—(I)at least 200 percent of the median household income in the State in which the applicant will be employed, as determined by the Secretary of Labor; and (II)less than 300 percent of such median household income; and(iii)13 points if the annual salary being offered by the applicant’s prospective employer is at least 300 percent of the median household income in the State in which the applicant will be employed, as determined by the Secretary of Labor.(B)RequirementAn applicant may not be placed in the eligible applicant pool under subsection (c) if—(i)the applicant has not received a degree higher than a bachelor’s degree; and(ii)the applicant does not accrue any points under subparagraph (A).(8)Investment in, and active management of, new commercial enterprise(A)In generalAn applicant may accrue, for foreign investment under this subsection—(i)6 points if the applicant agrees—(I)to invest the equivalent of $1,350,000 in foreign currency in a new commercial enterprise in the United States;(II)to maintain such investment for at least 3 years; and (III)to play an active role in the management of such commercial enterprise as the applicant’s primary occupation; and(ii)12 points if the applicant agrees—(I)to invest the equivalent of $1,800,000 in foreign currency in a new commercial enterprise in the United States;(II)to maintain such investment for at least 3 years; and (III)to play an active role in the management of such commercial enterprise as the applicant’s primary occupation.(B)Failure to maintain investmentA points-based immigrant visa issued under this section to an applicant who accrued points under this paragraph shall be rescinded if the applicant fails to comply with the requirements under paragraph (1) for a period in excess of 1 year.(9)Valid offer of admission under family preference categoryAny alien who was granted admission to the United States under section 203(a) of the Immigration and Nationality Act, as in effect on the day before the date of enactment of this Act, shall be entitled to 2 points if—(A)the applicant was scheduled to receive an immigrant visa under that preference category; and(B)the applicant did not receive an immigrant visa during the 1-year period beginning on the date of the enactment of this Act.(10)Effect of spouse on accrual of points(A)In generalIf an applicant has a spouse who will be accompanying or following to join the applicant in the United States, the applicant will identify the points that the spouse would accrue under each of paragraphs (3) through (5) if he or she were applying for a points-based immigrant visa.(B)Points adjustmentFor each of the categories set forth in subsections (3) through (5)—(i)if the number of points that would be accrued by the spouse is the same or higher as the points accrued by the applicant, the number of points shall not be adjusted;(ii)if the number of points that would be accrued by the spouse is lower than the number of points accrued by the applicant, the number of points accrued by the applicant shall be adjusted so that it is equal to the sum of—(I)the number of points accrued by the applicant under such category multiplied by 70 percent; and(II)the number of points accrued by the spouse under such category multiplied by 30 percent.(c)Application process for Hong Kong residents(1)Eligibility screening(A)Application submissionAny eligible Hong Kong resident who believes that he or she meets the points requirement set forth in subsection (c) may submit an online application to U.S. Citizenship and Immigration Services for placement in the eligible applicant pool.(B)Application elementsEach application submitted under subparagraph (A) shall include—(i)the identification of the points for which the applicant is eligible under subsection (b);(ii)an attestation by the applicant, under penalty of disqualification, that the applicant has sufficient documentation to verify the points claimed under clause (i);(iii)the electronic submission of an application fee in the amount of $160; and(iv)any other information required by the Director of U.S. Citizenship and Immigration Services, by regulation.(C)Eligible applicant pool(i)In generalEach application that meets the points requirement set forth in subsection (b) shall be placed in an eligible applicant pool, which shall be sorted by total points.(ii)Tie-breaking factorsApplications with equal points will be sorted based on the following tie-breaking factors:(I)Applicants whose highest educational degree is a doctorate degree (or equivalent foreign degree) shall be ranked higher than applicants whose highest educational degree is a professional degree or equivalent foreign degree, who shall be ranked higher than applicants whose highest educational degree is a master’s degree (or equivalent foreign degree), who shall be ranked higher than applicants whose highest educational degree is a bachelor’s degree (or equivalent foreign degree), who shall be ranked higher than applicants whose highest educational degree is a high school diploma or equivalent foreign diploma, who shall be ranked higher than applicants without a high school diploma, with United States degrees ranked higher than their foreign counterparts.(II)Applicants with equal points and equal educational attainment shall be ranked according to their respective English language proficiency test rankings.(III)Applicants with equal points, equal educational attainment, and equal English language proficiency test rankings shall be ranked according to their age, with applicants who are nearest their 25th birthdays being ranked higher.(D)DurationApplications shall remain in the eligible applicant pool for 12 months. An applicant who is not invited to apply for a point-based immigrant visa during the 12-month period in which the application remains in the eligible applicant pool may reapply for placement in the eligible applicant pool.(2)Visa petition(A)InvitationEvery 6 months, the Director of U.S. Citizenship and Immigration Services shall invite the highest ranked applicants in the eligible applicant pool, in a number that is expected to yield 50 percent of the point-based immigrant visas authorized under this section for the fiscal year, including spouses and dependent children accompanying or following to join the principle alien, to file a petition for a points-based immigrant visa.(B)Petition elementsSubject to subparagraph (C), the Director of U.S. Citizenship and Immigration Services shall award a points-based immigrant visa to any applicant invited to file a petition under subparagraph (A) who, not later than 90 days after receiving such invitation, files a petition with the Director that includes—(i)valid documentation proving that the applicant is entitled to all of the points claimed in the application submitted pursuant to paragraph (1);(ii)an attestation from the prospective employer, if applicable—(I)of the annual salary being offered to the applicant; and(II)that the job being offered to the applicant is a new or vacant position that does not displace a United States worker;(iii)(I)proof that the applicant’s United States employer has secured health insurance that meet all applicable regulations; or(II)evidence that the applicant has posted a bond to be used to purchase the health insurance described in subclause (I); and(iv)a fee in the amount of $345.(C)Disposition of petitions exceeding the annual numerical limitationIf the Director receives a petition that complies with the requirements under subparagraph (B) after the numerical limitation set forth in subsection has been reached for the applicable fiscal year, the Director shall—(i)issue a points-based immigrant visa to the petitioner;(ii)delay the admission into the United States of the petitioner and his or her spouse and children, if applicable, until the first day of the following fiscal year; and(iii)reduce the number of points-based immigrant visas that may be issued during the following fiscal year accordingly.(3)Visas for spouses and children(A)SpouseThe legal spouse of an applicant under this subsection who is accompanying or following to join the applicant in the United States shall be issued a points-based immigrant visa under this section upon the approval of the spouse’s petition under paragraph (2).(B)Minor childrenAny children of an applicant under this subsection who have not reached 18 years of age as of the date on which a petition is filed under paragraph (2) and are accompanying or following to join the applicant in the United States shall be issued a points-based immigrant visa under this section upon the approval of the parent’s petition under paragraph (2).(C)Dependent adult childrenAny adult child of an applicant under this subsection who is unable to care for himself or herself may be admitted into the United States, on a temporary basis, until he or she is capable to care for himself or herself, but may not be authorized to work in the United States or to receive any other benefits of permanent residence.(4)Inflation adjustmentsThe Director shall adjust the amount of the fees required under paragraphs (1)(B)(iii) and (2)(B)(iv) every 2 years based on the percentage change in the Consumer Price Index during the most recent 2-year period for which data is available.(5)Ineligibility for public benefitsAn alien who has been issued a points-based immigrant visa under this section, and every member of the household of such alien, shall not be eligible for any Federal means-tested public benefit (as defined and implemented in section 403 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613)) during the 5-year period beginning on the date on which such visa was issued.